Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 09/27/2021. As directed, claims 6, 12, and 18 were amended. Claim 14 was previously cancelled. Accordingly, claims 1-13 and 15-18 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Examiner deems a diagnostic method to determine leak-tightness of at least one seal and/or one valve, for at least one component of a vehicle, wherein a piston cylinder unit, whose piston is driven by an electromotive drive, forms a pressure supply unit, wherein a control unit is able to identify piston position and/or piston movement of the piston by means of at least one first sensor and is further able to identify a pressure generated by the pressure supply unit or a motor current flowing through the electromotive drive by means of at least one second sensor, the method comprising one of the following: measuring a size of the piston movement and/or a temporal change of the piston position of the piston in a case of constant or approximately constant drive force of the electromotive drive, and taking into account the size of the piston movement and/or the temporal change of the piston position to assess variation and/or functioning of the component; adjusting the piston by a predetermined distance and simultaneously measuring the pressure generated by the pressure supply unit and/or the motor current flowing through the electromotive drive in order to determine flow resistance in the component or a part thereof; or measuring temporal variation of the pressure generated by the pressure supply unit in the case of a stationary piston, and taking into account the measured temporal variation of the pressure to assess variation and/or functioning of the component; wherein the diagnostic method further comprises: performing, by the control unit, the diagnostic method while the vehicle is driving, insofar as a braking operation does not have to be carried out for the duration of the diagnostic method, wherein the control unit tests the driving status and the vehicle status of the vehicle prior to initiating the diagnostic method, and/or performing the diagnostic method during a time interval during a regular operation of the component to be diagnosed, during normal operation of the vehicle to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such alternate diagnostic methods executed while the vehicle is driving. 
Claims 2-13 and 15-18 depend from claim 1, and are deemed allowable at least by virtue of their dependence on allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669